Title: To James Madison from William Eustis, 15 March 1819
From: Eustis, William
To: Madison, James


Dear Sir,
Williamsburg March 15. 1819.
Since the receipt of your kind favor of the 25th January we have passed with a sameness (if such a word is tolerated) not affording much interest, one of the mildest winter seasons which we have ever experienced in this country. My health improving, has permitted exercise ad libitum on foot and on horseback. If there has been a subject of regret more dominating than any other it is that we are so far removed from Montpellier. As the term of our continuance draws to its period we look with anxious solicitude at the causes which appear to interdict a repetition of the happiness we enjoyed in the mountain. The season of the year with the state of the roads create barriers which we fear to surmount. Another time and we may do better. I took encouragement, from your appearing to give consideration to the subject, that you might be induced to make the tour of New England the approaching summer. To be in any way instrumental in promoting a tour from which both you and Mrs Madison would I am persuaded derive some gratification & amusement, w’d afford great pleasure to me and not less to Mrs Eustis. We would be yr escort by meeting you in Connecticut, Rhode Island, New York, Philadelphia or at any other point you may be pleased to designate. In the hope of being gratified we leave the subject for consideration. Our friends left us on Wednesday, the Generals affairs calling him to New York, & we unwilling to encounter the voyage by land or water in the month of march. After the vernal equinox we shall probably take up our march. In leaving Virginia we shall leave a kind climate, a kind people, of all which we shall carry with us ki[…]. During our residence here the pro⟨ce⟩edings […] have not a little interested us. The last event of importance, ⟨the⟩ acquisition of the Floridas, was reserved to grace the presidency of Mr Monroe. I had expected it would have fallen to that of his predecessor. To have conducted the nation thro’ a war, attended with peculiar embarrassments & under disadvantages, which the experience of this war will prevent in another, to have established the fame of the country on an imperishable basis, and to have raised the high column of her glory, was however enough for any one of her proudest sons. When I look back to the period of the revolution & thence to the events of the present day, and consider the impression of the events of the several periods with those who acted the most conspicuous parts what a field for admiration & for discrimination is presented? To trace it even hastily is forbidden in the small compass of a letter. The Presidency of Washington was marked by the wisdom & discretion which were his characteristics. Under him the nation acquired a consistency & respect. Mr Adams equally honest & true, but more desultory, laid the foundation of naval fame. But what was it in that day? The govt. rejoiced. The whole country rejoiced & vapoured when Truxton in a frigate beat a french sloop of war. Mr Jefferson improved the country, retrenched & paid the debt, & acquired Louisiana, which alone, as Mr J. Adams said, was enough for one President. The Successor of Mr Jefferson went on with the good work of retrenching & paying—this was in course—But in the face of obstacles calculated to dishearten ordinary minds, it was reserved to him, in securing & establishing the rights of the country which had been in constant violation under the administration of all his predecessors, to raise the depressed fame of the nation, by acts of gallantry both by sea & land, unparalleld in history, to an elevation, claiming the admiration of Europe & the boast of America. Mr Monroe has succeeded in a time of peace & general prosperity. He will hold what has been gained. He will improve every thing. He has acquired the Floridas. Let those whom it concerns look well to it, lest his be called the reign of dissipation & extravagance. If any man can look at the nature and amount of the appropriations without an apprehension of this kind, he must be much younger ⟨th⟩an I am. A very long time will not pass away when comp[…] will be made, on which a new party will climb […] this is deemed croaking, you will have the good⟨ness?⟩ […] dear Sir, to recollect that in this low country, the bile begins ⟨to?⟩ mount, as the sap rises, in the Spring, and may give a tinge to ones conceptions. Judge Tucker, who is a very sterling whig & most excellent man (altho’ he hates the British rather too much) is the only person who does not complain of bile; which may be owing to complaints more grave. The rest of our society are in health and spirits. Our greatest pleasure with them is when Montpellier is their theme. Mrs Eustis unites in affectionate respects to yourself and Mrs Madison & to Mr Todd, with yours most truly
W. Eustis
The circumstances which were mentioned by me, and on which my return at an earlier period than I had contemplated, might be said to have been contingent, have each of them eventuated as I could have wished. Our Republican friends, at a meeting during the session of the legislature determined by a small majority to continue their support to their former candidate Mr Crowningshield. Indeed, as I observed to them in Boston, I do not see that they could have done otherwise. The consequence will [be] a very moderate, temperate election; the Republicans will retain a con[s]istency of corps which if not successful this year, will gain strength and ultimately prevail. To me it is peculiarly fortunate that no circumstance has occurred requiring me to encounter the heel of a no[r]thern winter. For the 48 hours past Ice has formed here more than half an inch in thickness. In Boston it must be three or four.
